Exhibit 99.1 TransCanada PipeLines Limited EARNINGS COVERAGE Supplemental Financial Information (unaudited) Exhibit to the June 30, 2013 Consolidated Financial Statements June 30, 2013 The following financial ratios have been calculated on a consolidated basis for the respective twelve month period ended June 30, 2013 and are based on unaudited financial information.The financial ratios have been calculated based on financial information prepared in accordance with US generally accepted accounting principles.The following ratios have been prepared based on net income: June 30, 2013 Earnings coverage on long-term debt and current liabilities 2.4 timesa Earnings coverage on long-term debt, current liabilities and first preferred shares 2.4 times(1)a (1)Gives effect to the dividends declared on the Corporation’s outstanding cumulative first preferred shares, without par value (series U and series Y), in the aggregate amount of $29,000,000 for the twelve-months ended June 30, 2013. The Corporation’s interest obligations for the twelve-month period ended June 30, 2013 amounted to approximately $1.293 billion including dividends declared on preferred shares and $1.264 billion excluding dividends declared on preferred shares.The Corporation’s earnings before interest expense and income taxes amounted to approximately $3.051 billion for the twelve-month period ended June 30, 2013, which is 2.4 times the Corporation’s interest requirements for that period including dividends declared on preferred shares and 2.4 times the Corporation’s interest requirements for that period excluding dividends declared on preferred shares.
